Case 9:16-cv-81871-KAM Document 425 Entered on FLSD Docket 04/03/2019 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 16-81871-CIV-MARRA

  LAN LI, an individual, et al,

  Plaintiffs,

  vs.

  JOSEPH WALSH, an individual, et al,

  Defendants.
  _____________________________________/

        ORDER DENYING DEFENDANT’S MOTION TO DISMISS THE COMPLAINT1

          This cause is before the Court upon Defendant KK-PB Financial, LLC’s Motion to

  Dismiss Plaintiffs’ Third Amended Complaint Counts XVI, XVII and XVIII (DE 386). The

  Motion is fully briefed and ripe for review. In addition, Defendant 160 Royal Palm, LLC filed a

  Joinder in Plaintiff’s Response. The Court has carefully reviewed the Motion and is otherwise

  fully advised in the premises.

          I. Background

          In filing their Third Amended Complaint (“TAC,” DE 351), Plaintiffs added three new

  causes of action against Defendant KK-PB. These claims include Avoidance of Fraudulent

  Transfer, pursuant to Florida Statute § 726.105(1)(a) (count sixteen); Avoidance of Fraudulent

  Transfer, pursuant to Florida Statute § 726.105(1)(b) (count seventeen) and Avoidance of

  Fraudulent Transfer, pursuant to Florida Statute § 726.106 (count eighteen).

          The TAC alleges that 160 Royal Palm LLC (“160 Royal Palm”) is a “debtor” within the

  meaning of Florida Statute § 726.102(6). (TAC ¶ ¶ 457, 478, 495.) Plaintiffs are creditors

          1
              The Court presumes familiarity with its prior Orders.
Case 9:16-cv-81871-KAM Document 425 Entered on FLSD Docket 04/03/2019 Page 2 of 5



  within the meaning of Florida Statute § 726.102(4). (TAC ¶ ¶ 460, 481, 498.) Plaintiffs have

  claims against 160 Royal Palm based on the fact that (1) Plaintiffs’ funds were to be invested in

  the real property, the Palm House Hotel, (2) Plaintiffs were to receive a first mortgage on the real

  property and (3) 160 Royal Palm participated in Defendants’ fraudulent investment scheme.

  (TAC ¶¶ 458-459.)

         160 Royal Palm has, at all relevant times, owned the real property. (TAC ¶ 462.) 160

  Royal Palm received no consideration in exchange for incurring an obligation under a Note and

  granting a Mortgage on the real property to KK-PB. (TAC ¶ 463.) These transfers were for the

  benefit of KK-PB, who was insider. (TAC ¶ 472.) Such obligations were incurred, and the

  transfers made, under circumstances demonstrating an unlawful intent. (TAC ¶ 473.) The value

  of the consideration received by 160 Royal Palm was not reasonably equivalent to the value of

  the obligation incurred and the asset transferred. (TAC ¶ 484.)

         KK-PB intentionally delayed recording the mortgage until March 28, 2014 to induce

  Plaintiffs to invest their funds in Defendants’ fraudulent scheme. (TAC ¶ 465.) By delaying the

  recording, KK-PB caused Plaintiffs to believe that the real property was unencumbered and

  believe they would hold a first mortgage on the real property. (TAC ¶ 467.)

         KK-PB moves to dismiss the TAC on the following bases: (1) Plaintiffs lack standing to

  assert fraudulent transfer claims against KK-PB because the fraudulent transfer is the property of

  the 160 Royal Palm bankruptcy estate and (2) Plaintiffs’ prior pleadings admitted there was

  consideration for the note and mortgage granted to KK-PB and Plaintiffs are bound by that

  admission.




                                                   2
Case 9:16-cv-81871-KAM Document 425 Entered on FLSD Docket 04/03/2019 Page 3 of 5



          II. Legal Standard

          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “a short and plain statement

  of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme

  Court has held that “[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

  need detailed factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his

  ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of the

  elements of a cause of action will not do. Factual allegations must be enough to raise a right to

  relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

  (internal citations omitted).

          "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to state a claim to relief that is plausible on its facee." Ashcroft v. Iqbal, 129 S.

  Ct. 1937, 1949 (2009) (quotations and citations omitted). "A claim has facial plausibility when

  the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged." Id. Thus, "only a complaint that states a

  plausible claim for relief survives a motion to dismiss." Id. at 1950. When considering a motion

  to dismiss, the Court must accept all of the plaintiff's allegations as true in determining whether a

  plaintiff has stated a claim for which relief could be granted. Hishon v. King & Spalding, 467

  U.S. 69, 73 (1984).

          III. Discussion

          The Court rejects Defendant’s argument that, because Plaintiff’s prior pleadings against

  KK-PB admitted that there was consideration for the note and mortgage granted to KK-PB,

  Plaintiffs are bound by that prior admission and Plaintiffs cannot now allege a lack of


                                                     3
Case 9:16-cv-81871-KAM Document 425 Entered on FLSD Docket 04/03/2019 Page 4 of 5



  consideration for their fraudulent transfer claims. Simply put, the filing of an amended pleading

  renders the previous pleading “a legal nullity.” Hoefling v. City of Miami, 811 F.3d 1271, 1277

  (11th Cir. 2016); Dresdner Bank AG v. M/V Olympia Voyager, 463 F.3d 1210, 1215 (11th Cir.

  2006) (“An amended pleading supersedes the former pleading; the original pleading is

  abandoned by the amendment, and is no longer a part of the pleader's averments against his

  adversary.”) (internal quotation marks omitted). Judicial admissions are not conclusive if an

  underlying pleading is amended. In that case, the prior ceases to be a conclusive judicial

  admission. Aquent LLC v. Stapleton, 65 F. Supp. 3d 1339, 1349 (M.D. Fla. 2014). Therefore,

  once Plaintiffs filed the TAC, the prior pleading ceased to operate as a judicial admission. The

  TAC alleges a lack of consideration, and the Court accepts this allegation as true for the purposes

  of this motion.

         Next, the Court addresses Defendant’s argument that Plaintiffs lack standing to assert

  fraudulent transfer claims against KK-PB because the fraudulent transfer is the property of the

  160 Royal Palm bankruptcy estate. The TAC, however, does not mention the existence of a

  bankruptcy estate. At a motion to dismiss stage, the Court cannot consider anything beyond the

  four corners of the complaint. See St. George v. Pinellas Cnty., 285 F.3d 1334, 1337 (11th

  Cir.2002) (when evaluating a motion to dismiss, “[t]he scope of the review must be limited to the

  four corners of the complaint.”); Malowney v. Fed. Collection Deposit Group, 193 F.3d 1342,

  1347 n. 5 (11th Cir.1999) (“[W]hen considering a motion to dismiss for failure to state a claim,

  [the court] may only look to the facts alleged in the complaint and not beyond.”). Defendant may

  reassert its standing argument at a later date, when it possesses evidence to support such a claim.




                                                   4
Case 9:16-cv-81871-KAM Document 425 Entered on FLSD Docket 04/03/2019 Page 5 of 5



          IV. Conclusion

         Accordingly, it is hereby ORDERED AND ADJUDGED that Defendant KK-PB

  Financial, LLC’s Motion to Dismiss Plaintiffs’ Third Amended Complaint Counts XVI, XVII

  and XVIII (DE 386) is DENIED.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 3rd day of April, 2019.

                                           ______________________________________
                                           KENNETH A. MARRA
                                           United States District Judge




                                              5
